 Case 1:18-cv-00838-MN Document 67 Filed 12/17/19 Page 1 of 2 PageID #: 1693


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 STATE OF DELAWARE DEPARTMENT            )
 OF NATURAL RESOURCES &                  )
 ENVIRONMENTAL CONTROL,                  )
                                         )
                Plaintiff,               )
                                         )
 GARY and ANNA-MARIE CUPPELS, et al. )
                                         )
                Intervenor Plaintiffs,   ) C.A. No. 18-838 (MN)
                                         )
            v.                           )
                                         )
 MOUNTAIRE FARMS OF DELAWARE,            )
 INC.,                                   )
                                         )
                Defendant.               )
                                      ORDER

        UPON CONSIDERATION of the Intervenor Plaintiffs’ Motion to Lift Stay (D.I. 62), the

parties’ December 16, 2019 Fifth Joint Status Report (D.I. 64), and Defendant’s and the State of

Delaware Department of Natural Resources and Environmental Control’s Agreement and

[Proposed] Consent Decree (D.I. 63) (“the Agreement and [Proposed] Consent Decree”),

        IT IS HEREBY ORDERED this 17th day of December 2019, that Intervenor Plaintiffs’

Motion to Lift Stay (D.I. 62) is DENIED. This case will remain stayed until April 1, 2020 pending

publication of the Agreement and [Proposed] Consent Decree in the Delaware Register on

February 1, 2020 for notice and comment,

        IT IS FURTHER ORDERED that the Intervenor Plaintiffs shall have until

January 17, 2020 to file a letter of no more than ten (10) pages stating any objections to the

Agreement and [Proposed] Consent Decree and, after that filing, all parties shall meet and confer

in person by January 24, 2020 regarding any such objections and make a good faith effort to resolve

them,
 Case 1:18-cv-00838-MN Document 67 Filed 12/17/19 Page 2 of 2 PageID #: 1694


       IT IS FINALLY ORDERED that on or before January 31, 2020, the parties shall file a

joint status report including:

               1.      the name of each individual who participated in the meet and confer(s);

               2.      how long the meet and confer(s) lasted; and

               3.      the status of all of the objections outlined in the Intervenor Plaintiffs’ letter.



                                                       The Honorable Maryellen Noreika
                                                       United States District Judge




                                                   2
